 


110 HR 592 IH: Campus Fire Safety Right-to-Know Act of 2007
U.S. House of Representatives
2007-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 592 
IN THE HOUSE OF REPRESENTATIVES 
 
January 19, 2007 
Mr. Pascrell (for himself, Mr. Wilson of South Carolina, Ms. Bordallo, Mr. Gerlach, Mr. Holt, Mr. King of New York, Mr. LaHood, Mr. Payne, Mr. Johnson of Georgia, Ms. Matsui, Mrs. Jones of Ohio, Mr. Hare, Mr. McGovern, Mrs. McCarthy of New York, Mr. Lantos, Mr. Grijalva, Mr. Stupak, Ms. Lee, Mr. Whitfield, Mr. Holden, Mr. Olver, Mr. Blumenauer, Ms. McCollum of Minnesota, Ms. Shea-Porter, and Mr. Clay) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide for disclosure of fire safety standards and measures with respect to campus buildings, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Campus Fire Safety Right-to-Know Act of 2007. 
2.Disclosure of fire safety of campus buildingsSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended— 
(1)in subsection (a)(1)— 
(A)by striking and at the end of subparagraph (N); 
(B)by striking the period at the end of subparagraph (O) and inserting ; and; and 
(C)by adding at the end the following new subparagraph: 
 
(P)the fire safety report prepared by the institution pursuant to subsection (h).; and 
(2)by adding at the end the following new subsection: 
 
(h)Disclosure of fire safety standards and measures 
(1)Annual fire safety reports requiredEach eligible institution participating in any program under this title shall, beginning in the first academic year that begins after the date of enactment of the Campus Fire Safety Right-to-Know Act of 2007, and each year thereafter— 
(A)prepare, publish, and distribute, through appropriate publications (including the Internet) or mailings, to all current students and employees, and to any applicant for enrollment or employment upon request, an annual fire safety report, which shall contain information with respect to the campus fire safety practices and standards of that institution, including: 
(i)a statement that identifies each student housing facility owned or controlled by the institution, and whether each such facility is equipped with a full fire sprinkler system or other fire safety systems, fire escape planning or protocols, or both; 
(ii)statistics for each student housing facility concerning the occurrence of fires and unwanted and false alarms in each such facility, during the 2 preceding calendar years for which data are available;  
(iii)for each such occurrence in facilities described in clauses (i) and (ii), a summary of the human injuries or deaths, structural and property damage, or combination thereof; 
(iv)information regarding rules on portable electrical appliances, smoking and open flames (such as candles), regular mandatory supervised fire drills, and planned and future improvements in fire safety; and 
(v)information about fire safety education and training provided to students, faculty, and staff; and 
(B)submit to the Secretary a copy of the statistics required to be made available under subparagraph (A)(ii). 
(2)Fraternities, sororities, and other student groups that own, control, or occupy housing facilities 
(A)Reports by organizing bodiesEach institution participating in a program under this title shall, as a condition of recognizing and permitting the operation of any fraternity, sorority, or other student group that is recognized by the institution and that owns, controls, or occupies student housing facilities, require the national organizing body of such fraternity, sorority, or other student group, beginning in the first academic year that begins after the date of enactment of the Campus Fire Safety Right-to-Know Act of 2007, and each year thereafter— 
(i)to collect the information described in subparagraph (A), for each building and property that contains student housing facilities and that is owned, controlled, or occupied by the fraternity, sorority, or group, respectively;  
(ii)beginning in the first academic year that begins after the date of enactment of the Campus Fire Safety Right-to-Know Act of 2007, and each year thereafter, to prepare, publish, and distribute, through appropriate publications (including the Internet) or mailings to all current members, and to any interested party upon request, an annual fire safety report in accordance with subparagraph (B) of this paragraph; and 
(iii)to submit to the Secretary a copy of the statistics described in paragraph (1)(A)(ii) and required to be collected under clause (i) of this subparagraph. 
(B)Contents of annual reportsThe annual fire safety reports required under subparagraph (A)(ii) of this paragraph shall contain the following: 
(i)Information concerning fire safety at any student housing facilities owned or controlled by the recognized fraternity, sorority, or other student group required to be collected under subparagraph (A)(i) of this paragraph. 
(ii)A statement concerning whether and how the recognized fraternity, sorority, or other student group owning, controlling, or occupying student housing facilities works with hosting academic institutions to make buildings and property owned or controlled by such fraternities, sororities, or student groups more fire safe. 
(3)Current information to campus communityEach institution participating in any program under this title shall make, keep, and maintain a log, written in a form that can be easily understood, recording all on-campus fires, including the nature, date, time, and general location of each fire and all unwanted and false fire alarms. All entries that are required pursuant to this paragraph shall, except where disclosure of such information is prohibited by law, be open to public inspection, and each such institution shall make annual reports to the campus community on such fires and unwanted and false fire alarms in a manner that will aid the prevention of similar occurrences. 
(4)Responsibilities of the SecretaryThe Secretary shall— 
(A)review the statistics submitted under paragraph (1)(B) and paragraph (2)(A)(iii); 
(B)make such statistics submitted to the Secretary available to the public; and 
(C)in coordination with nationally recognized fire organizations and representatives of institutions of higher education, identify exemplary fire safety policies, procedures, programs, and practices and disseminate information to the United States Fire Administrator and make available to the public information concerning those policies, procedures, programs, and practices that have proven effective in the reduction of campus fires. 
(5)Rule of constructionNothing in this subsection shall be construed to authorize the Secretary to require particular policies, procedures, programs, or practices by institutions of higher education with respect to fire safety, other than with respect to the collection, reporting, and dissemination of information required by this subsection.  
(6)DefinitionsIn this subsection, the term campus has the meaning provided in subsection (f)(6).. 
3.Report to Congress by Secretary of EducationWithin two years after the date of enactment of this Act, the Secretary of Education shall prepare and submit to the Congress a report containing— 
(1)an analysis of the status of fire safety systems in college and university facilities, including sprinkler systems; 
(2)an analysis of the appropriate fire safety standards to apply to these facilities, which the Secretary shall prepare after consultation with such fire safety experts, representatives of institutions of higher education, and other Federal agencies as the Secretary, in the Secretary’s discretion, considers appropriate; 
(3)an estimate of the cost of bringing all nonconforming student housing facilities up to the building codes in effect at the time of the report;  
(4)recommendations from the Secretary concerning the best means of meeting fire safety standards in all college and university facilities, including recommendations for methods to fund the cost described in paragraph (3); and 
(5)examples of exemplary fire safety education and training programs at colleges and universities and recommendations for wide adoption of similar programs among institutions of higher education.  
 
